Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00582-CR

                         Joseph Anthony MENDOZA,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR12469A
                 Honorable Jefferson Moore, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 31, 2018.


                                        _________________________________
                                        Rebeca C. Martinez, Justice